UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7099


MIGUEL JIMINEZ, a/k/a Miguel Jiminez Gomez,

                  Petitioner - Appellant,

             v.

DOUGLAS M. VAUGHAN, Warden, Nottoway Correctional Center,
Commonwealth of Virginia,

                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. M. Hannah Lauck, Magistrate
Judge. (3:07-cv-00639-MHL)


Submitted:    July 15, 2009                 Decided:   August 25, 2009


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John E. Davidson, DAVIDSON & KITZMANN, PLC, Charlottesville,
Virginia, for Appellant.   Robert F. McDonnell, Attorney General
of Virginia, Benjamin H. Katz, Assistant Attorney General,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Miguel Jiminez seeks to appeal the magistrate judge’s

order * denying relief on his 28 U.S.C. § 2254 (2006) petition.

We   have   reviewed     the   record     and   find   no    reversible     error.

Accordingly, we affirm for the reasons stated by the magistrate

judge.      Jiminez     v.   Vaughan,   No.     3:07-cv-00639-MHL       (E.D.   Va.

June 5, 2008).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the   court    and   argument     would   not     aid   the   decisional

process.

                                                                          AFFIRMED




      *
        The parties consented to the jurisdiction                         of    the
magistrate judge. See 28 U.S.C. § 636(c) (2006).



                                        2